DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/Restrictions
Applicant’s election without traverse of Group I, Species IA (Claims 1-7, 9-11 & 15-20) in the reply filed on (6-7-2022) is acknowledged. Accordingly, Group II, and Species IB (Claims 8, 12 to 14) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (6-7-2022).                                                               Priority
It should be noted there does not seem to be a basis for the subject matter of claim 2 which claim 3 depends on, in the priority document. Namely, the priority document is absent regarding that the polymer material is a film or a layer with a thickness of between 0.1 mm and 3 mm. Accordingly, it is understood that the applicant does not have a priority date (12-21-2018) regarding these limitations and instead, these limitations are found to have a priority date of (12-20-2019).                                                Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-11 & 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “possibly” in claim 1 is a relative term which renders the claim indefinite. The term “possibly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, it will be understood that the claim reads “…
The term “rigid” in claim 1 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, it will be understood that the claim reads “…
The term “flexible” in claim 1 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, it will be understood that the claim reads “…a 
Claims 2 & 4 recites the limitation "…said polymer material…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “flexible polymer material”.
Claim 2 recites the limitation "said material" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “flexible polymer material”
Claims 7-9 & 17-20 recites the limitation "…support component…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “perimeter support component”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1 & 10-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lazzarini et al. (US-2008/0,143,018, hereinafter Lazzarini)Regarding claim 1, 	
A mould (1) for a cosmetic product (P), comprising 
at least one hollow body (2) having a chamber (C) delimited by a wall (6) with a moulding surface (S) and an access opening (5), 
said chamber (C) being adapted to receive the cosmetic product (P) in liquid form, 
said body possibly comprising a margin (3), extending radially from said opening (5) and at least partially around it, 
said mould (1) further comprising, possibly, a rigid perimeter support component (4), 
wherein at least said body (2) is made of a flexible polymer material.
Lazzarini teaches the following:
& c.) (Abstract) teaches the invention disclosed provides for a first step of dosing a liquid state mixture of a cosmetic product within a shaped mould.
([0038]) teaches that the use of a small perforated plate 6 placed as a lid of the mould 2 is provided. The nozzle 3C of the doser 3 is placed at a hole 6C of the small plate 6 in order to introduce the mixture 7 in the mould 2.
([0044]) teaches that at the end of this second step, a mixture of synthetic waxes 11 is overlaid to the solidified mixture 7 (FIG. 11) by means of a second doser 10, until the edge 2B of the mould 2 is reached. Where the edge 2B of the mould 2 is found to be a margin, that extends radially from the opening and found to be around it. Alternatively (Fig. 6) shows a small plate 6 resting within/ on top of the cavity, where the ledge that the small plate is resting is understood to be a margin that extends radially from the opening and found to be around it.
([0040]) teaches that the following steps are the same as those in the first embodiment. It should be noted that the small plate 6 represents an ideal support for the sticking to the final container 5, as it is rigid.
([0046]) teaches that the mould 2 may be made of silicone, metal or different material.
Regarding claim 10,
Further comprising a closing element (10) which rests on a positioning edge (9) present on the wall (6) of the chamber (C), along the inner face.
Lazzarini teaches the following:
([0041]) teaches that FIGS. 8. and 9, features the use of a small perforated cup 8. The small cup 8 also represents the final container of the cosmetic product 1, thus further simplifying the process. Highlighting, that the small perforated cup 8 as depicted in (Fig. 8) is found to be present on the wall of the chamber, along the inner face.
Regarding claim 11,
Wherein the moulding surface (S) has at least one area on which a decorative element is traced.
Lazzarini teaches the following:
([0036]) teaches that at the end of the process, the cosmetic product 1 is arranged within the final container 5 with the overhanging decorative surface 1A and the support surface 1B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.
B.) Claim(s) 2-5, & 7 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarini et al. (US-2008/0,143,018, hereinafter Lazzarini)
Regarding claim 2-5 & 15-16, 	
Wherein said polymer material is a film or a layer with a thickness of between 0.1 mm and 3 mm.
Wherein said material is transparent.
Said polymer material is thermoformable or even of a thermoplastic type.
Wherein said material is chosen from 4Docket No. 2526-1093 polyethylene terephthalate, polyethylene terephthalate-glycol, polyethylene, polycarbonate, polystyrene, silicone, or polyurethane.
Wherein said polymer material is thermoformable or even of a thermoplastic type
Wherein said polymer material is thermoformable or even of a thermoplastic type
Lazzarini teaches the following:
([0046]) teaches that the mould 2 may be made of silicone, metal or different material. Highlighting, due to the material(s) types being dependent on the property limitations i.e. transparent and thermoformable or even of a thermoplastic type, that are required. It is understood that the materials listed are capable of those properties i.e. silicon and/or polyethylene etc. are found to be transparent and thermoformable or even of a thermoplastic type of materials as required. Accordingly, silicone is understood to be a transparent and thermoformable or even of a thermoplastic type of material. Alternatively, and/or additionally the case law for substantially identical process and structure may be recited, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). Finally, the change in size case law may be recited regarding the size of polymer thickness implemented, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 7 & 17-20, 	
, 17a.), 18a.), 19a.) & 20a.) Wherein the support component (4) can be removably coupled with the hollow body (2).
Lazzarini teaches the following:
([0040]) teaches that the following steps are the same as those in the first embodiment. It should be noted that the small plate 6 represents an ideal support for the sticking to the final container 5, as it is rigid. Highlighting, regarding making the support removably coupled the case law for making separable may be recited. Where the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Lazzarini discloses the claimed invention except for making the support removably coupled with the hollow body.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the support be removably coupled with the hollow body, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art. One would have been motivated to make the elements separable for the purpose of allowing to choose/tailor the support to a different or better support material for the sticking to the final container, ([0040]).
C.) Claim(s) 2-5, 7, & 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarini et al. (US-2008/0,143,018, hereinafter Lazzarini) and in view of Wacker (Room Temperature Vulcanizing (RTV) Silicones, 2018, hereinafter Wacker)
Regarding claim 2-5 & 15-16, 	
Wherein said polymer material is a film or a layer with a thickness of between 0.1 mm and 3 mm.
Wherein said material is transparent.
Wherein said polymer material is thermoformable or even of a thermoplastic type
Wherein said material is chosen from 4Docket No. 2526-1093 polyethylene terephthalate, polyethylene terephthalate-glycol, polyethylene, polycarbonate, polystyrene, silicone, or polyurethane.
Wherein said polymer material is thermoformable or even of a thermoplastic type
Wherein said polymer material is thermoformable or even of a thermoplastic type
Lazzarini teaches the following:
([0046]) teaches that the mould 2 may be made of silicone, metal or different material. Highlighting, due to the material(s) types being dependent on the property limitations i.e. transparent and thermoformable or even of a thermoplastic type, that are required. It is understood that the materials listed are capable of those properties i.e. silicon and/or polyethylene etc. are found to be transparent and thermoformable or even of a thermoplastic type of materials as required. Accordingly, silicone is understood to be a transparent and thermoformable or even of a thermoplastic type of material. Highlighting evidence from Wacker (Pg. 22, 3.1 RTV-1 Silicon Rubber) which states that the silicone material films are thin (less than 0.5 mm thick). If the films are any thicker, blistering is likely to occur. Curing is still possible down to approx. -15 °C. With (Pg. 39, Step by Step application) reaffirming this by stating that the RTV-1 silicone rubber should be applied to a maximum thickness of 0.5 mm, for example  with a coating knife, by brushing, screen printing or spraying. (Pg. 15, Colorants) teaching that silicone rubber is generally transparent to opaque but can be colored  according to customers’ requirements.Alternatively, and/or additionally the case law for substantially identical process and structure may be recited, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). Finally, the change in size case law may be recited regarding the size of polymer thickness implemented, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of a poured cosmetic product with a superficial relief. There are provided a first step of dosing a liquid state mixture of said cosmetic product within a shaped mould, the mold comprising silicone rubber, of Lazzarini. By utilizing a silicone rubber film that has a thickness in the range of 0.5 mm or less, and the fact that silicone rubber is transparent, as taught by Wacker. Highlighting, implementation of utilizing a silicone rubber film that has a thickness in the range of 0.5 mm or less provides a means for reducing and mitigating blistering from occurring, (Pg. 23, Increasing Curing Speed)

Regarding claim 7 & 17-20, 	
, 17a.), 18a.), 19a.) & 20a.) Wherein the support component (4) can be removably coupled with the hollow body (2).
Lazzarini teaches the following:
([0040]) teaches that the following steps are the same as those in the first embodiment. It should be noted that the small plate 6 represents an ideal support for the sticking to the final container 5, as it is rigid. Highlighting, regarding making the support removably coupled the case law for making separable may be recited. Where the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Lazzarini discloses the claimed invention except for making the support removably coupled with the hollow body.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the support be removably coupled with the hollow body, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art. One would have been motivated to make the elements separable for the purpose of allowing to choose/tailor the support to a different or better support material for the sticking to the final container, ([0040]).
D.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarini et al. (US-2008/0,143,018, hereinafter Lazzarini) and in further view of Samain et al. (FR-2,964,305, hereinafter Samain)Regarding claim 6, 	
Characterised in that the moulding surface (S) is obtained by means of a thermoforming process of said film.
Regarding Claim 6, Lazzarini teaches the entirety of claim 1, including the production method and apparatus for manufacturing of a poured cosmetic product with a superficial relief. There are provided a first step of dosing a liquid state mixture of said cosmetic product within a shaped mould, the mold comprising silicone rubber. Recalling, Lazzarini teaches that teaches that the small plate 6 represents a support for the sticking to the final container 5, ([0040]). Lazzarini is silent on obtaining the molding surface via a thermoforming process of the polymer film layer. In analogous art for the production of a mold utilized in the fabrication of cosmetic articles, Samain suggests details regarding means for producing a layer on a mold, and in this regard Samain teaches the following:
(Pg. 10, lines 374-376) teaches that the plating of the sheet material on the mold can be carried out by mechanical support, pressure of a fluid or vacuum. The temperature required for thermoforming is adapted to the material.(Pg. 4, lines 123-126) teaches that the mold can receive a layer of an antiadhesive compound, in particular a silicone or a powder such as a boron nitride, intended to facilitate the subsequent detachment of the coating, for example an anti-adhesive compound as such a silicone adhesive.(Pg. 9, lines 300-302) teaches a protective layer is preferably transparent. The protective layer can contain at least one wax or one polymer. This decorative layer can also be a film of thermoplastic material such as ABS or polystyrene
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of a poured cosmetic product with a superficial relief. There are provided a first step of dosing a liquid state mixture of said cosmetic product within a shaped mould, the mold comprising silicone rubber, of Lazzarini. By utilizing a thermoformed silicone moulding surface, as taught by Samain. Highlighting, implementation of a thermoformed silicone moulding surface provides a means for detachment and/or protective coating, (Pg. 4, lines 123-126 & Pg. 9, lines 300-302).E.) Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzarini et al. (US-2008/0,143,018, hereinafter Lazzarini) and in further view of Baracat-Nasr US-2016/0,030,301, hereinafter Baracat-Nasr) Regarding claim 9, 	
Wherein the support component (4) is made of metal.
Regarding Claim 9, Lazzarini teaches the entirety of claim 1, including the production method and apparatus for manufacturing of a poured cosmetic product with a superficial relief. There are provided a first step of dosing a liquid state mixture of said cosmetic product within a shaped mould, the mold comprising silicone rubber. Recalling, Lazzarini teaches that teaches that the small plate 6 represents a support for the sticking to the final container 5, ([0040]). Lazzarini is silent on the support component made of metal. In analogous art for a method a method of manufacturing a cosmetic article having a decorative embossed and/or debossed surface, based on at least one cosmetic product hot-poured into a container, Baracat-Nasr suggest details regarding implementing a support that comprises a metal, and in this regard Baracat-Nasr teaches the following:
([0026]) teaches that, if the closure member is made of a single piece, for example of metal, there can be a step of applying a layer of such a material having low adhesion to the poured cosmetic product onto the surface or surfaces, particularly the embossed and/or debossed surface, of the closure member which the poured cosmetic product will touch. Highlighting, that the closure frame supporting the moulding insert / surface is best seen in (Fig. 6a – 6c). Accordingly, the closure member is understood to act as applicant’s support. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of a poured cosmetic product with a superficial relief. There are provided a first step of dosing a liquid state mixture of said cosmetic product within a shaped mould, the mold comprising silicone rubber, of Lazzarini. By utilizing a support / closure member that is fabricated for metal, as taught Baracat-Nasr. Highlighting, implementing a support / closure member that is fabricated for metal provides for of applying a layer of such a material having low adhesion to the poured cosmetic product onto the surface or surfaces, particularly the embossed and/or debossed surface, of the closure member which the poured cosmetic product will touch. Alternatively, and/or additionally, the case law for known material in the art may be recited, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
F.) Claim(s) 1 & 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick Rossi (FR-2,956,833, hereinafter Rossi)Regarding claim 1, 	
A mould (1) for a cosmetic product (P), comprising 
at least one hollow body (2) having a chamber (C) delimited by a wall (6) with a moulding surface (S) and an access opening (5), 
said chamber (C) being adapted to receive the cosmetic product (P) in liquid form, 
said body possibly comprising a margin (3), extending radially from said opening (5) and at least partially around it, 
said mould (1) further comprising, possibly, a rigid perimeter support component (4), 
wherein at least said body (2) is made of a flexible polymer material.
Rossi teaches the following:
(Pg. 1, lines 22-23) teaches that the invention relates to flat makeup products of the latter type, in the form of a solid paste. (Pg. 2, lines 57-58) teaches that provided is a very simple mold, the bottom of which is flat, and a support arranged to tilt this mold when the latter is placed on the support.
(Pg. 4, lines 153-155) teaches that the mold 10 has a bottom 13 with a complementary imprint of the shape of the product described above, and an upper opening 14. As shown in (Fig. 1) the mold comprises a cavity that is delimited by a wall that has a moulding surface and an access opening.
(Pg. 4, lines 156-158) teaches that a hot makeup product, melted at 75 to 100° C. (5 to 15° C. above its melting point) depending on the product, is then poured into the mold 10 (FIG. 1B) through its upper opening 14. 

    PNG
    media_image1.png
    132
    323
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    120
    381
    media_image2.png
    Greyscale
As shown in (Figs.1A - 1C) and (Figs. 2A - 2E) the material is only filled to a certain point, the mold. As highlighted in the recreated images below, the portion denoted by the arrow provides the mold and cavity with a margin that extending radially from the opening of the cavity and at least partially around it.
(Pg. 1, lines 34-36) teaches that a step consisting in placing a deformable flat mold on a support, this deformable flat mold being arranged so that, once placed on the support, at least a portion of the bottom of this mold is not horizontal. 
(Pg. 4, lines 151-152) teaches that with reference to FIG. 1A, a deformable mold 10, preferably made of silicone.
Regarding claim 7, 	
Wherein the support component (4) can be removably coupled with the hollow body (2).
Rossi teaches the following:
(Pg. 1, lines 34-36) teaches that a step consisting in placing a deformable flat mold on a support, this deformable flat mold being arranged so that, once placed on the support, at least a portion of the bottom of this mold is not horizontal. Highlighting, that (Fig. 1) shows the mold being placed on the support, noting that there is no mention or depiction of an attachment or locking mechanism. As such, the deformable flat mold is understood to be removably coupled to the supports. Highlighting, while no discrepancies are perceived to exists, the case law for making separable may be recited, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
I.) Claim(s) 2-5 & 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over Patrick Rossi (FR-2,956,833, hereinafter Rossi) and in further view of Wacker
Regarding claim 2-5 & 15-16, 	
Wherein said polymer material is a film or a layer with a thickness of between 0.1 mm and 3 mm.
Wherein said material is transparent.
Said polymer material is thermoformable or even of a thermoplastic type.
Wherein said material is chosen from 4Docket No. 2526-1093 polyethylene terephthalate, polyethylene terephthalate-glycol, polyethylene, polycarbonate, polystyrene, silicone, or polyurethane.
Wherein said polymer material is thermoformable or even of a thermoplastic type
Wherein said polymer material is thermoformable or even of a thermoplastic type
Rossi teaches the following:
(Pg. 2, lines 63-64) teaches that the deformable mold can be made for example of silicone, of a silicone elastomer such as silicone ethylene butylene styrene (SEBS), or others. Highlighting, due to the material(s) types being dependent on the property limitations i.e. transparent and thermoformable or even of a thermoplastic type, that are required. It is understood that the materials listed are capable of those properties i.e. silicon are found to be transparent and thermoformable or even of a thermoplastic type of materials as required. Accordingly, silicone is understood to be a transparent and thermoformable or even of a thermoplastic type of material. Highlighting evidence from Wacker (Pg. 22, 3.1 RTV-1 Silicon Rubber) which states that the silicone material films are thin (less than 0.5 mm thick). If the films are any thicker, blistering is likely to occur. Curing is still possible down to approx. -15 °C. With (Pg. 39, Step by Step application) reaffirming this by stating that the RTV-1 silicone rubber should be applied to a maximum thickness of 0.5 mm, for example with a coating knife, by brushing, screen printing or spraying. (Pg. 15, Colorants) teaching that silicone rubber is generally transparent to opaque but can be colored  according to customers’ requirements.Alternatively, and/or additionally the case law for substantially identical process and structure may be recited, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).Finally, the change in size case law may be recited regarding the size of polymer thickness implemented, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of a poured cosmetic product with a superficial relief. There are provided a first step of dosing a liquid state mixture of said cosmetic product within a shaped mould, the mold comprising silicone rubber, of Rossi. By utilizing a silicone rubber film that has a thickness in the range of 0.5 mm or less, and the fact that silicone rubber is transparent, as taught by Wacker. Highlighting, implementation of utilizing a silicone rubber film that has a thickness in the range of 0.5 mm or less provides a means for reducing and mitigating blistering from occurring, (Pg. 23, Increasing Curing Speed)
Regarding claim 17-20, 	
, 18a.), 19a.) & 20a.) Wherein the support component (4) can be removably coupled with the hollow body (2).
Rossi teaches the following:
(Pg. 1, lines 34-36) teaches that a step consisting in placing a deformable flat mold on a support, this deformable flat mold being arranged so that, once placed on the support, at least a portion of the bottom of this mold is not horizontal. Highlighting, that (Fig. 1) shows the mold being placed on the support, noting that there is no mention or depiction of an attachment or locking mechanism. As such, the deformable flat mold is understood to be removably coupled to the supports. Highlighting, while no discrepancies are perceived to exists, the case law for making separable may be recited, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
J.) Claim(s) 1, 7 & 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baracat-Nasr (US-2016/0,030,301, hereinafter Baracat-Nasr)
Regarding claim 1, 	
A mould (1) for a cosmetic product (P), comprising 
at least one hollow body (2) having a chamber (C) delimited by a wall (6) with a moulding surface (S) and an access opening (5), 
said chamber (C) being adapted to receive the cosmetic product (P) in liquid form, 
said body possibly comprising a margin (3), extending radially from said opening (5) and at least partially around it, 
said mould (1) further comprising, possibly, a rigid perimeter support component (4), 
wherein at least said body (2) is made of a flexible polymer material.
Baracat-Nasr teaches the following:
([0001]) teaches that the invention relates to methods for manufacturing cosmetic articles based on one or more cosmetic products hot-poured into a container, particularly lipstick, gloss, eyeliner, make-up foundation, etc.
([0063]) teaches that the receptacle 1 used has a single filling area Z defined by the bottom 11 and the peripheral wall 10 of the receptacle 1, extending vertically from the bottom 11 of said receptacle 1 substantially to the edge of its peripheral wall. Associated with this filling area are a filling hole 12 and three vent holes 13 formed in the bottom 11 of the receptacle 1.
([0012]) teaches that step (b) comprises hot injecting the cosmetic product into the filling cavity by means of a filling head inserted in the filling hole;
([0070]) teaches that as can be seen in FIG. 2, the receptacle 1 may have been previously positioned upside down inside an opening 30 formed in a supporting frame 3 and equipped with a peripheral rim 31 on which the peripheral wall 10 of the receptacle 1 rests.
([0070]) teaches that The supporting frame 3 holding the receptacle 1 will then be placed on the closure member 2 so as to define the filling cavity C. As a variant, the supporting frame 3 may be positioned on the closure member 2 before the receptacle 1 is placed inside the opening 30 in the supporting frame 3. ([0026]) teaches that, if the closure member is made of a single piece, for example of metal, there can be a step of applying a layer of such a material having low adhesion to the poured cosmetic product onto the surface or surfaces, particularly the embossed and/or debossed surface, of the closure member which the poured cosmetic product will touch. Highlighting, that the closure frame supporting the moulding insert / surface is best seen in (Fig. 6a – 6c). Accordingly, the closure member is understood to act as applicant’s support. 
([0143]) teaches that the inserts 20, 20 n used may advantageously be made of solid silicone or any other material that will limit the adhesion of the poured cosmetic products CP, CPn to the surfaces of the inserts 20, 20 n.
Regarding claim 7, 	
Wherein the support component (4) can be removably coupled with the hollow body (2).
Baracat-Nasr teaches the following:
([0024]) teaches that the insert, which the poured cosmetic product comes into contact with, can be designed as a solid insert made of a heat-resistant material having low adhesion to the poured cosmetic product, for example silicone, to facilitate unmolding when separating the receptacle and the closure member. ([0038]) teaches a closure frame having N recesses, each one accepting an insert having an embossed and/or debossed surface and, if applicable, the at least one sealing portion, the nth closure member used comprising said closure frame and the nth insert housed in the nth recess. ([0054]) teaches that FIG. 3 is a cross-sectional view along line I-I, illustrating the receptacle after injection of the cosmetic product and separation of the closure member and the supporting frame, according to the first embodiment of the method of the invention. Highlighting, while no discrepancies are perceived to exists, the case law for making separable may be recited, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 9, 	
Wherein the support component (4) is made of metal.
Baracat-Nasr teaches the following:
([0026]) teaches that, if the closure member is made of a single piece, for example of metal, there can be a step of applying a layer of such a material having low adhesion to the poured cosmetic product onto the surface or surfaces, particularly the embossed and/or debossed surface, of the closure member which the poured cosmetic product will touch. Highlighting, that the closure frame supporting the moulding insert / surface is best seen in (Fig. 6a – 6c). Accordingly, the closure member is understood to act as applicant’s support. 
K.) Claim(s) 2-5, & 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baracat-Nasr (US-2016/0,030,301, hereinafter Baracat-Nasr) and in further view of Wacker
Regarding claim 2-5 & 15-16, 	
Wherein said polymer material is a film or a layer with a thickness of between 0.1 mm and 3 mm.
Wherein said material is transparent.
Said polymer material is thermoformable or even of a thermoplastic type.
Wherein said material is chosen from 4Docket No. 2526-1093 polyethylene terephthalate, polyethylene terephthalate-glycol, polyethylene, polycarbonate, polystyrene, silicone, or polyurethane.
Wherein said polymer material is thermoformable or even of a thermoplastic type
Wherein said polymer material is thermoformable or even of a thermoplastic type
Baracat-Nasr teaches the following:
(Pg. 2, lines 63-64) teaches that the deformable mold can be made for example of silicone, of a silicone elastomer such as silicone ethylene butylene styrene (SEBS), or others. Highlighting, due to the material(s) types being dependent on the property limitations i.e. transparent and thermoformable or even of a thermoplastic type, that are required. It is understood that the materials listed are capable of those properties i.e. silicon are found to be transparent and thermoformable or even of a thermoplastic type of materials as required. Accordingly, silicone is understood to be a transparent and thermoformable or even of a thermoplastic type of material. Highlighting evidence from Wacker (Pg. 22, 3.1 RTV-1 Silicon Rubber) which states that the silicone material films are thin (less than 0.5 mm thick). If the films are any thicker, blistering is likely to occur. Curing is still possible down to approx. -15 °C. With (Pg. 39, Step by Step application) reaffirming this by stating that the RTV-1 silicone rubber should be applied to a maximum thickness of 0.5 mm, for example with a coating knife, by brushing, screen printing or spraying. (Pg. 15, Colorants) teaching that silicone rubber is generally transparent to opaque but can be colored  according to customers’ requirements.Alternatively, and/or additionally the case law for substantially identical process and structure may be recited, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).Finally, the change in size case law may be recited regarding the size of polymer thickness implemented, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of a poured cosmetic product with a superficial relief. There are provided a first step of dosing a liquid state mixture of said cosmetic product within a shaped mould, the mold comprising silicone rubber, of Baracat-Nasr. By utilizing a silicone rubber film that has a thickness in the range of 0.5 mm or less, and the fact that silicone rubber is transparent, as taught by Wacker. Highlighting, implementation of utilizing a silicone rubber film that has a thickness in the range of 0.5 mm or less provides a means for reducing and mitigating blistering from occurring, (Pg. 23, Increasing Curing Speed)
Regarding claim 17-20, 	
, 18a.), 19a.) & 20a.) Wherein the support component (4) can be removably coupled with the hollow body (2).
Baracat-Nasr teaches the following:
([0024]) teaches that the insert, which the poured cosmetic product comes into contact with, can be designed as a solid insert made of a heat-resistant material having low adhesion to the poured cosmetic product, for example silicone, to facilitate unmolding when separating the receptacle and the closure member. ([0038]) teaches a closure frame having N recesses, each one accepting an insert having an embossed and/or debossed surface and, if applicable, the at least one sealing portion, the nth closure member used comprising said closure frame and the nth insert housed in the nth recess. ([0054]) teaches that FIG. 3 is a cross-sectional view along line I-I, illustrating the receptacle after injection of the cosmetic product and separation of the closure member and the supporting frame, according to the first embodiment of the method of the invention. Highlighting, while no discrepancies are perceived to exists, the case law for making separable may be recited, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).	                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santillan et al. (US-10,954,036) which is the applicant own work, and not considered prior art due to the publication date. However, Santillan in the (Abstract) teaches a support element for a cosmetic product in paste or semi-solid form, of the type adapted to be supplied in a case, including a plate with an outer surface, adapted to be fixed to the case, and an inner surface, adapted to be coupled with the cosmetic product, wherein the support element is made of a plastic material.
Wikipedia’s Article on RTV Silicone – teaches in the (Abstract) that TV Silicone (Room-Temperature-Vulcanizing silicone) is a type of silicone rubber made from a two-component system (base plus curative; A+B) available in a hardness range of very soft to medium--usually from 15 to 40 Shore A. RTV silicones can be cured with a catalyst consisting of either platinum or a tin compound such as dibutyltin dilaurate. Applications include low-temperature over-molding, making molds for reproducing, and lens applications for some optically clear grades
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715